Citation Nr: 0504783	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1971, to include service in the Republic of Vietnam 
from January 1970 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating determination by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
post-traumatic stress disorder, depression, and bipolar 
disorder.

The veteran perfected an appeal only on the issue of post-
traumatic stress disorder (PTSD). The veteran testified 
before the undersigned at a November 2004 hearing at the RO. 
A transcript of that hearing is of record.


REMAND

Review of the evidence reflects that the evidence is 
conflicting as to whether or not the veteran actually suffers 
from PTSD. While August 1988 records show that the veteran 
was recommended to the PTSD clinic, and VA records notate a 
history of PTSD, the veteran has also been diagnosed with bi-
polar disorder, anxiety, and depression, with a history of 
chemical dependence. On June 2001 VA examination, the 
examiner concluded that review of the veteran's records 
indicated no specific episode in Vietnam which precipitated 
any post-traumatic stress disorder symptoms. However, on 
examination in July 2004, the examiner reviewed the veteran's 
claims file and concluded that the veteran had PTSD.

Given assertions of a stressor in statements dated in April 
2001 and December 2003, the Board finds that further 
development is required prior to adjudication of the claim.

The veteran essentially asserts that he has PTSD as a result 
of stressor incident in 1970 when he was left alone to guard 
a disabled vehicle on the Road to Phu Bai, and that 
Vietnamese climbing on the vehicle to steal supplies 
generated extreme fear of his life because he did not know 
whether they were Viet Cong.  It is asserted that this was 
the result of an accident when the brakes on his truck were 
not properly attached. In an April 2001 statement, the 
veteran noted that the incident occurred between January 17th 
and May 17, 1970; in a December 2003 statement he identified 
his unit as the 11th M.T. 3rd Mar Div.; he also identified his 
commanding officer as Lieutenant [redacted]. Service records 
show that he received the Vietnam Service Medal campaign 
ribbon, the Presidential Unit Citation, Cross of Gallantry, 
and National Defense Service Medal. The Board notes that such 
campaign ribbons are awarded to personnel within the cited 
theater, thus such a device will place the person in a 
theater in a specific time, but will not rule in or rule out 
experiences as alleged by the veteran. In light of the above, 
the Board is of the opinion that if the claimed incident did 
in fact take place, then verification using the information 
provided should be possible. 

The Board notes that personnel records of the veteran's 
service in Vietnam are missing from the personnel file and 
another search should be made. See Jaure v. West. 188 F.3d 
1327, 1331-2 (Fed. Cir. 1999) (one request for specific 
records identified by the veteran is not enough, and if the 
records the veteran requested are not obtained, VA must 
notify the veteran of that fact).

In light of the foregoing, the Board finds that appropriate 
verification attempts are necessary before the Board may 
properly proceed with appellate review. For VA compensation 
purposes, a PTSD diagnosis must be based on an in-service 
stressor history which has been verified (except where a 
veteran was engaged in combat). If any in-service stressful 
events are verified, the veteran is entitled to a VA 
psychiatric examination to determine whether any verified 
stressful events are sufficient to support a PTSD diagnosis 
in his case. A diagnosis of PTSD related to service, which is 
based on an examination which relied upon an unverified 
history, is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  This should include obtaining 
outstanding service personnel records 
from January 1970 to May 1970. If the RO 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran of same.

2.  The RO should contact the appropriate 
military 
records depository, for any outstanding 
military records relating to the claimed 
stressor. Efforts should be undertaken to 
verify whether the claimed incident of a 
truck accident on the road to Phu Bai 
leaving the veteran guarding a truck 
occurred.  Appropriate records should be 
searched, if possible, for a history of a 
truck accident.  If a search cannot be 
made, reasons therefore should be set out 
and the appellant notified.  If more 
information is required from the 
appellant he should be afforded the 
opportunity to submit the additional 
information.

3.  The veteran should be invited to 
submit statements from former service 
comrades, friends, or contemporaneous 
evidence from that time such as letters 
home or news articles detailing the 
claimed stressor.

4.  The RO should prepare a report 
detailing the nature of any stressor(s) 
deemed established by the record. This 
report is then to be added to the claims 
file. If no claimed in-service stressful 
experience is verified, then the RO 
should so state in its report.

5.  Once the above-requested information 
has been ascertained, and if a verified 
stressor is established, the RO should 
arrange for the veteran to be examined by 
a board of two VA psychiatrists if 
possible, for clarification of the nature 
of any and all psychiatric disorders 
which may be present, including PTSD, and 
to specifically determine whether any 
disorder is causally related to the 
alleged stressor. The claims folder 
should be reviewed by the examiner and so 
noted in the examination report. 

6.  If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist(s) should 
explain how the diagnostic criteria of 
the DSM-IV are met, including 
identification of the specific 
stressor(s) underlying the diagnosis, and 
the link between current symptomatology 
and any in-service stressors found to be 
established.

7.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims based upon a de 
novo review of all pertinent evidence and 
consideration of all applicable criteria. 
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures, to include 
affording any representative of record an 
opportunity to present argument in 
support of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




